Name: Commission Regulation (EU) 2017/1270 of 14 July 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of potassium carbonate (E 501) on peeled, cut and shredded fruit and vegetables (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: food technology;  chemistry;  marketing;  plant product;  consumption;  foodstuff
 Date Published: nan

 15.7.2017 EN Official Journal of the European Union L 184/1 COMMISSION REGULATION (EU) 2017/1270 of 14 July 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of potassium carbonate (E 501) on peeled, cut and shredded fruit and vegetables (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) The Union list of food additives may be updated in accordance with the common procedure referrred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2) either on the initiative of the Commission or following an application. (3) An application for authorisation of the use of potassium carbonate (E 501) on peeled, cut and shredded fruit and vegetables was submitted on 15 October 2015 and was made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) During preparation of fresh cut fruit and vegetables, enzymatic activities may lead to a loss in quality of the products, such as browning and structural losses and to food waste. In order to avoid browning, ascorbic acid (E 300) can be used. However, ascorbic acid tends to break down cell tissue, leading to softening and discoloration of fruit and vegetables after a few days. The use of potassium carbonate (E 501) allows for a more efficient protection against browning as it functions as a stabilizer and acidity regulator and minimizes the damage to tissue caused by ascorbic acid. (5) The Scientific Committee for Food established a group ADI (Acceptable Daily Intake) level of not specified for carbonates (3), implying that it does not represent a hazard to health when used at the levels necessary to achieve the desired technological effect. (6) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority (the Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since authorisation of use of potassium carbonate (E 501) as stabilizer and acidity regulator on peeled, cut and shredded fruit and vegetables constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the Authority. (7) Therefore, it is appropriate to authorise the use of potassium carbonate (E 501) as stabilizer and acidity regulator in the food category 04.1.2 Peeled, cut and shredded fruit and vegetables in Annex II to Regulation (EC) No 1333/2008 at quantum satis. In order to ensure that the consumer is informed about this treatment, the use of potassium carbonate (E 501) should be restricted to prepacked refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes. (8) Annex II to Regulation (EC) No 1333/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) Report from the Scientific Committee for food, 25th series, 1990. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008, in food category 04.1.2 Peeled, cut and shredded fruit and vegetables, the following entry is inserted before the footnotes: E 501 Potassium carbonate Quantum satis only prepacked refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes.